Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to Applicant’s remarks received on February 3, 2022.
3.	Claims 43-63 and 65 are pending in this application.
Priority
4.    Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN 201410707306, filed on November 27, 2014 and Application No. CN 201310622444 filed on November 30, 2013.
5.	This application discloses and claims only subject matter disclosed in prior application no 15/114278, filed July 26, 2016 and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division.

Allowable Subject Matter
6.	Claims 43-63 and 65 are allowed.
7.	The following is an examiner’s statement of reasons for allowance: 
Claim 43 has been found allowable because the cited prior art of record fails to teach or reasonable suggest:
“decoding a bitstream to obtain Displacement Vectors (DVs) of micro-blocks of a decoding block, wherein each micro-block comprises a pixel row or a pixel vertical line, and the DVs are vectors between pixel positions of reference micro-blocks and pixel positions of the micro-blocks, the DVs having a vertical component DVy and a horizontal component DVx; and wherein the DVs are represented in the bitstream using a linear distance value DVL, wherein DVL= H*DVx+DVy or DVL = W*DVy+DVx , wherein H and W are predefined constants”, along with all the other limitations as recited in claim 43(Please refer to Non-final rejection dated 10/06/2021).
Independent claim 48 recites an apparatus for decoding an image comprising similar limitations, therefore, independent claim 48 is allowed for the same reasons.
Claim 53 has been found allowable because the cited prior art of record fails to teach or reasonable suggest:
“determining Displacement Vectors (DVs) between the micro-blocks and reference microblocks in a preset reconstructed pixel sample set, wherein the DVs are vectors between pixel positions of the reference micro-blocks and pixel positions of the micro-blocks in a preset pixel coordinate system, the DVs having a vertical component DVy and a horizontal component DVx; and wherein the DVs are represented in the bitstream using a linear distance value DVL, wherein DVL= H*DVx+DVy or DVL = W*DVy+DVx, wherein H and W are predefined constants”, along with all the other limitations as recited in claim 53(Please refer to Non-final rejection dated 10/06/2021).
Independent claim 59 recites an apparatus for encoding an image comprising similar limitations, therefore, independent claim 48 is allowed for the same reasons.
Dependent claims 44-47, 49-52, 54-58, 60-63 and 65 are allowed by virtue of their dependency to the aforementioned independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA J PICON-FELICIANO whose telephone number is (571)272-5252. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571 272 7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ana Picon-Feliciano/Examiner, Art Unit 2482   


/CHRISTOPHER S KELLEY/Supervisory Patent Examiner, Art Unit 2482